Title: To George Washington from Moses Ashley, 21 October 1782
From: Ashley, Moses
To: Washington, George


                  
                     Sir.
                     Light Infantry Camp Octr 21st 1782
                  
                  In compliance of the Brigade orders of the 12th inst. I proceeded on the 13th to Dobbs ferry with two companies of my Battallion, and relieved Majr Smith: on my arrival found a flag was going to the enemy’s guard ship, to carry Majr Lynch of the Maryland line, & Lieut. Wheaton of the R.I. Regt but they not having had previous permission to be received, returned the same day.  Monsieur Brentino Aid de camp to Genl Bn Viominel, & a Mr Redfield from Connecticut were also waiting at the post, for an oppurtunity to transact their business—the 15th a flag came from the enemys guard ship & brought some letters, which I forwarded to your Excellency.  Mr Redfield & Lieut. Wheaton having permissions brought by the beforementioned flag from Sir Guy Carlton to be received at the guard ship to perform their business.  I sent a flag to carry them, which left them & returned immediately.  I receiv’d a letter from Head Quarters on the 17th having two enclosed, which I forwarded by a flag that arrived on the 19th & brought Mr Redfield.  a flag came on the 18th & returned Lt Wheaton, bringing a letter to Mr Brentino, who is still waiting for the arrival of some French prisoners taken in the Aigle.  on the 20th I was honor’d with your orders respecting the prisoner Chalmers, which were immediately executed; his parole is enclosed: at the same time I receiv’d a letter from Head- Quarters, having one enclosed to Admiral Pigot, and another to Mr Isaac Ogden at N. York with directions to forward them the first oppurtunity, which letters I delivered to Majr Dexter who reliev’d me that evening, receipting me for the Stores at the post, which receipt is herewith transmitted.  I have the Honor to be your Excellencys most Obedt & very humle Servt
                  
                     M. Ashley Majr
                     
                  
               